DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross et al. (U.S. Patent 10,839,528), hereinafter Ross. 


	Regarding claim 1, Ross teaches An anti-counterfeiting system for identifying and authenticating an article using digital fingerprints (Ross, Column 7, Lines 47 – 50, see “different forms of the words “authenticate” and “authentication” will be used broadly to describe both authentication and attempts to authenticate which comprise creating a digital fingerprint of the object”), comprising:
	a server including a processor and a memory in communication with the processor, wherein the memory stores a set of modules executable by the processor (Ross, Claim 13, see “the central server having: a server processor, and a server memory accessible to the server processor, said server memory storing executable server program code to cause the server processor, by executing a received fingerprint portion of the server program code, to: receive digital fingerprints over the network from at least one tracking unit of the plurality of tracking units”);
	a database in communication with the server configured to store actual analog identification indicium of the article (Ross, Claim 13, see “query the datastore over the network based on each received digital fingerprint to determine whether the respective received digital fingerprint matches at least one record associated with a physical object previously inducted into the tracking system”, where “tracking system” comprises of a database to store actual analog identification indicium of the article/object);
	an anti-counterfeiting network verification system in communication with the server configured to securely protect the actual analog identification indicium of the article from unauthorized access and other potential crimes (Ross, Column 13, Lines 18 – 25, see “Once a suitable digital fingerprint of an object is generated the digital fingerprint may be stored or registered in a database…the digital fingerprint may comprise one or more fingerprint features which are stored as feature vectors. The database should preferably be secure…a unique identifier, such as a serial number, may also be assigned to an object to serve, for example, as a convenient index”);
	wherein the set of modules comprises:
		a digital image acquisition module configured to extract analog identification indicium of the article for authenticating the article (Ross, Column 6, Lines 53 – 65, see “A tracking and identification database and system generally consists of one or more networked tracking units. These tracking units may have scanners configured to capture images of a specified area in a facility…To help in tracking the objects, images of the objects are captured and may used directly for tracking and/or for extracting digital fingerprints for identifying the objects in view”);
		a comparison module configured to compare analog identification indicium with actual analog identification indicium of the article (Ross, Column 6, 65 – 67 and Column 7, Lines 1 – , and
		a decision module configured to determine the authenticity of the article (Ross, Column 15, Lines 11 – 17, see “The extracted data is processed to generate a digital fingerprint…A database 320 may be queried for a matching fingerprint…A “match” may be defined by a binary, probability, or similarity metric or be a composite of metrics. Results of the database query may be reported to a user”). 

	Regarding claim 2, Ross teaches The system of claim 1, wherein the database is further configured to store digital identifier data and digital identification record of the article (Ross, Column 6, Lines 53 – 65 and Column 7, Lines 1 – 4, see “A tracking and identification database and system generally consists of one or more networked tracking units…To help in tracking the objects, images of the objects are captured and may be used directly for tracking and/or for extracting digital fingerprints for identifying the objects in view. The tracking units may compare those digital fingerprints with a previously-created reference database to identify the items being tracked and/or they may add the digital fingerprints to such a database for use by downstream systems. A reference database system may be used to store data, update and query the reference database”). 

	Regarding claim 3, Ross teaches The system of claim 1, wherein the actual analog identification indicium corresponding to the article is identified by reading and decoding digital identifier data and a digital identification record (Ross, Column 11, Lines 54 – 65, see “Fingerprinting may also involve reading or otherwise detecting a name, number, or other identifying characteristics of the object using optical character recognition or other means which may be used to expedite or facilitate a comparison with other fingerprints. For instance, in cases where manufacturing (or other object) databases use serial numbers or other readable identifiers, such identifiers may be utilized to directly access the database record for the object and compare its digital fingerprint to the original that was previously stores, rather than searching an entire digital fingerprint database for a match”).

	Regarding claim 4, Ross teaches The system of claim 1, wherein the analog identification indicium comprises feature information and position information of one or more features of the article (Ross, Column 3, Lines 50 – 55, see “Digital fingerprinting utilizes the structure of the object, including random and/or deliberate features created, for example, during manufacturing of the object, to generate a unique digital signature for that object—similar to the way in which a human fingerprint references the friction ridges on a finger”) (Ross, Column 9, Lines 60 – 64, see “authentication may reveal changes in the relative positions in some authentication regions such as in cases where a label has been moved from its original position, which may be an indication of tampering or counterfeiting”) 

	Regarding claim 5, Ross teaches The system of claim 4, wherein the feature information includes images, labels, stickers, package corners, printings, text fields, symbols, embossment, geometric feature, punched holes, surfaces, corners, quick reader (QR) codes, and angles (Ross, Column 9, Lines 15 – 20, see “in the case of an article of designer clothing, scanning limited area, such as a clothing label, for feature vectors to generate a digital fingerprint may be preferable to scanning an entire garment…defining such regions may enable detection of partial alteration of an object”).

	Regarding claim 6, Ross teaches The system of claim 5, wherein the images of the article are captured by a user using a portable electronic device and sent to the server of the anti-counterfeiting system via a communication network (Ross, FIG. 11) (Ross, Column 12, Lines 65 – 67 and Column 13, Lines 1 – 2, see “where a user desires to capture or store identifier information (such as a name, serial number, or a bar code) in an association with an object, the system may allow the user to capture such information and store it in the digital fingerprint)

	Regarding claim 7, Ross teaches The system of claim 6, wherein the portable electronic device is at least any one of a smart phone, a personal digital assistant (PDA), a notebook, a laptop, a tablet, and a remote controlling device (Ross, Column 9, Lines 25 – 30, see “when utilizing a mobile device, a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application, to help the user center the camera on an authentication region, and automatically lock onto a region and complete a scan when the device is focused on an appropriate area”).

	Regarding claim 8, Ross teaches The system of claim 6, wherein the communication network is at least any one of Wi-Fi, Bluetooth, a wireless local area network (WLAN), a cellular network, and a radio communication (Ross, FIG. 11, see “NETWORK – COMMUNICATIONS 1166”, which depicts the usage of Wi-Fi or a WLAN communication network).  

	Regarding claim 9, Ross teaches The system of claim 1, wherein the comparison module comprises mathematical models for efficiently authenticating the counterfeit article (Ross, Column 15, Lines 53 – 66, see “features may be extracted from images of objects scanned under variable conditions, such as different lighting conditions. Therefore, it is unlikely two different scans will produce completely identical digital fingerprints…One example would be to calculate Euclidean distance between the two vectors in multi-dimensional space, and compare the result to a threshold value”).

	Regarding claim 10, Ross teaches A method for identifying and authentication an article (Ross, Column 7, Lines 47 – 50, see “different forms of the words “authenticate” and “authentication” will be used broadly to describe both authentication and attempts to authenticate which comprise creating a digital fingerprint of the object”), incorporated in an anti-counterfeiting system comprising a server including a processor and a memory in communication with the processor, wherein the memory stores a set of modules executable by the processor (Ross, Claim 13, see “the central server having: a server processor, and a server memory accessible to the server processor, said server memory storing executable server program code to cause the server processor, by executing a received fingerprint portion of the server program code, to: receive digital fingerprints over the network from at least one tracking unit of the plurality of tracking units”), and a database in communication with the server configured to store actual analog identification indicium of the article (Ross, Claim 13, see “query the datastore over the network based on each received digital fingerprint to determine whether the respective received digital fingerprint matches at least one record associated with a physical object previously inducted into the tracking system”, where “tracking system” comprises of a database to store actual analog identification indicium of the article/object), the method comprising the step of:
	extracting, at the processor, via a digital image acquisition module, an analog identification indicium from images of an article for authenticating the article (Ross, Column 6, Lines 53 – 65, see “A tracking and identification database and system generally consists of one or more networked tracking units. These tracking units may have scanners configured to capture images of a specified area in a facility…To help in tracking the objects, images of the objects are captured and may used directly for tracking and/or for extracting digital fingerprints for identifying the objects in view”), wherein the analog identification indicium comprises feature information and position information of one or more features of the article (Ross, Column 3, Lines 50 – 55, see “Digital fingerprinting utilizes the structure of the object, including random and/or deliberate features created, for example, during manufacturing of the object, to generate a unique digital signature for that object—similar to the way in which a human fingerprint references the friction ridges on a finger”) (Ross, Column 9, Lines 60 – 64, see “authentication may reveal changes in the relative positions in some authentication regions such as in cases where a label has been moved from its original position, which may be an indication of tampering or counterfeiting”);
	comparing, at the processor, via a comparison module, the analog identification indicium with actual analog identification indicium of the article (Ross, Column 6, 65 – 67 and Column 7, Lines 1 – 2, see “The tracking units may compare those digital fingerprints with a previously-created reference database to identify the items being tracked and/or they may add the digital fingerprints to such a database for use by downstream systems”), and
	determining, at the processor, via a decision module, the authenticity of the article based on the comparison result (Ross, Column 15, Lines 11 – 17, see “The extracted data is processed to generate a digital fingerprint…A database 320 may be queried for a matching fingerprint…A “match” may be defined by a binary, probability, or similarity metric or be a composite of metrics. Results of the database query may be reported to a user”).

	Regarding claim 11, Ross teaches The method of claim 10, wherein the database is further configured to store digital identifier data and digital identification record of the article (Ross, Column 6, Lines 53 – 65 and Column 7, Lines 1 – 4, see “A tracking and identification database and system generally consists of one or more networked tracking units…To help in tracking the objects, images of the objects are captured and may be used directly for tracking and/or for extracting digital fingerprints for identifying the objects in view. The tracking units may compare those digital fingerprints with a previously-created reference database to identify the items being tracked and/or they may add the digital fingerprints to such a database for use by downstream systems. A reference database system may be used to store data, update and query the reference database”).

	Regarding claim 12, Ross teaches The method of claim 10, wherein the actual analog identification indicium corresponding to the article is identified by reading and decoding the digital identifier data and the digital identification record of the article (Ross, Column 11, Lines 54 – 65, see “Fingerprinting may also involve reading or otherwise detecting a name, number, or other identifying characteristics of the object using optical character recognition or other means which may be used to expedite or facilitate a comparison with other fingerprints. For instance, in cases where manufacturing (or other object) databases use serial numbers or other readable identifiers, such identifiers may be utilized to directly access the database record for the object and compare its digital fingerprint to the original that was previously stores, rather than searching an entire digital fingerprint database for a match”).

	Regarding claim 13, Ross teaches The method of claim 10, wherein the analog identification indicium comprises feature information and position information of the one or more features (Ross, Column 3, Lines 50 – 55, see “Digital fingerprinting utilizes the structure of the object, including random and/or deliberate features created, for example, during manufacturing of the object, to generate a unique digital signature for that object—similar to the way in which a human fingerprint references the friction ridges on a finger”) (Ross, Column 9, Lines 60 – 64, see “authentication may reveal changes in the relative positions in some authentication regions such as in cases where a label has been moved from its original position, which may be an indication of tampering or counterfeiting”)

	Regarding claim 14, Ross teaches The method of claim 13, wherein the feature information includes images, labels, stickers, package corners, printings, text fields, symbols, embossment, geometric features, punched holes, surfaces, quick reader (QR) codes, corners, and angles (Ross, Column 9, Lines 15 – 20, see “in the case of an article of designer clothing, scanning limited area, such as a clothing label, for feature vectors to generate a digital fingerprint may be preferable to scanning an entire garment…defining such regions may enable detection of partial alteration of an object”).

	Regarding claim 15, Ross teaches The method of claim 10, wherein the images of the article are captured by a user using a portable electronic device and sent to the server of the anti-counterfeiting system via a communication network (Ross, FIG. 11) (Ross, Column 12, Lines 65 – 67 and Column 13, Lines 1 – 2, see “where a user desires to capture or store identifier information (such as a name, serial number, or a bar code) in an association with an object, the system may allow the user to capture such information and store it in the digital fingerprint)

	Regarding claim 16, Ross teaches The method of claim 15, wherein the portable electronic device is at least any one of a smart phone, a personal digital assistant (PDA), a computer, a notebook, a laptop, a tablet, and a remote controlling device (Ross, Column 9, Lines 25 – 30, see “when utilizing a mobile device, a location box and crosshairs may automatically appear in the viewfinder of a smartphone camera application, to help the user center the camera on an authentication region, and automatically lock onto a region and complete a scan when the device is focused on an appropriate area”).

	Regarding claim 17, Ross teaches The method of claim 15, wherein the communication network is at least any one of Wi-Fi, Bluetooth, a wireless local area network (WLAN), a cellular network, and a radio communication (Ross, FIG. 11, see “NETWORK – COMMUNICATIONS 1166”, which depicts the usage of Wi-Fi or a WLAN communication network).  

	Regarding claim 18, Ross teaches The method of claim 10, wherein the digital image acquisition module is configured to extract the analog identification indicium of the article (Ross, Column 6, Lines 53 – 65, see “A tracking and identification database and system generally consists of one or more networked tracking units. These tracking units may have scanners configured to capture images of a specified area in a facility…To help in tracking the objects, images of the objects are captured and may used directly for tracking and/or for extracting digital fingerprints for identifying the objects in view”).

	Regarding claim 19, Ross teaches The method of claim 10, wherein the comparison module comprises mathematical models for efficiently authenticating the article, wherein the comparison module is configured to compare the analog identification indicium with the actual analog identification indicium of the article (Ross, Column 6, 65 – 67 and Column 7, Lines 1 – 2, see “The tracking units may compare those digital fingerprints with a previously-created reference database to identify the items being tracked and/or they may add the digital fingerprints to such a database for use by downstream systems”) (Ross, Column 15, Lines 53 – 66, see “features may be extracted from images of objects scanned under variable conditions, such as different lighting conditions. Therefore, it is unlikely two different scans will produce completely identical digital fingerprints…One example would be to calculate Euclidean distance between the two vectors in multi-dimensional space, and compare the result to a threshold value”).

	Regarding claim 20, Ross teaches The method of claim 10, wherein the anti-counterfeiting system further comprises an anti-counterfeiting network verification system in communication with the server, configured to securely protect the actual analog identification indicium of the article from unauthorized access and other potential crimes (Ross, Column 7, Lines 47 – 50, see “different forms of the words “authenticate” and “authentication” will be used broadly to describe both authentication and attempts to authenticate which comprise creating a digital fingerprint of the object”) (Ross, Column 13, Lines 18 – 25, see “Once a suitable digital fingerprint of an object is generated the digital fingerprint may be stored or registered in a database…the digital fingerprint may comprise one or more fingerprint features which are stored as feature vectors. The database should preferably be secure…a unique identifier, such as a serial number, may also be assigned to an object to serve, for example, as a convenient index”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433